FORM 6-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May 2010 Commission File Number 001-32399 BANRO CORPORATION (Translation of registrant’s name into English) 1 First Canadian Place 100 King Street West, Suite 7070 Toronto, Ontario, M5X 1E3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F Form 20-F o Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INCORPORATION BY REFERENCE Exhibits 99.1, 99. 2 and 99.3 to this Form 6-K are hereby incorporated by reference as exhibits to the Registration Statement on Form F-10 (File No. 333-153305) of Banro Corporation. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BANRO CORPORATION Date: May 12, 2010 /s/ Donat Madilo Donat Madilo Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Interim Consolidated Financial Statements as of March 31, 2010 (Unaudited) Management's Discussion and Analysis for the First Quarter of 2010 Consent of D. Bansah Certification of Chief Executive Officer Certification of Chief Financial Officer   EXHIBIT 99.1 Interim Consolidated Financial Statements March 31, 2010 (Expressed in U.S. dollars) (Unaudited) 1 Contents Interim Consolidated Financial Statements Consolidated Balance Sheets 3 Interim Consolidated Statements of Operations and Comprehensive Income (Loss) 4 Interim Consolidated Statements of Changes in Shareholders’ Equity 5 Interim Consolidated Statements of Cash Flows 6 Summary of Significant Accounting Policies 7-11 Notes to Interim Consolidated Financial Statements
